Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8, 10-14, and 17-20 are allowed.
Reasons For Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s Remarks are compelling and commensurate with both the original disclosure and the claims as amended.  The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1 and 11.
The most closely applicable prior art of record is Greenberg et al. (US Patent Application Publication 20120016943).  Greenberg discloses a computerized system for the automated facilitation of the resolution of contractual and other disputes by communicating, processing, managing or guiding the process of dispute identification, discovery, negotiation and resolution through the Internet or other networked communications (see abstract).
Haldenby et al. (US Patent Application Publication 20170046693) is also closely related prior art of record. Haldenby discloses computerized systems and methods that generate secured blockchain-based ledger structures that facilitate event-based control of tracked assets (see abstract).
Claim 1

	The prior art of record neither anticipates nor fairly and reasonably teach a method for storing data comprising: receiving, by one or more computer devices, a dispute resolution request from a first contracting party; sending, by the one or more computing devices, to a second contracting party the dispute resolution request and an invitation to provide a response to the dispute resolution request; receiving, by the one or more computing devices, the response to the dispute resolution request from the second contracting party; generating, by the one or more computing devices, a dispute case summary based on the dispute resolution request and the response to the dispute resolution request; forwarding, by the one or more computing devices, the dispute case summary to three or more delegates within a dispute resolution network; receiving, by the one or more computing devices, dispute resolution decisions from the three or more delegates; determining, by the one or more computing devices, a consensus contract outcome based on a threshold number of the dispute resolution decisions received from the three or more delegates of the dispute resolution network being in agreement with each other; defining a baseline rating for each of the three or more delegates individually, where the rating is modified based upon whether the delegate was correct or incorrect when compared to the consensus contract outcome, by adding a point to their baseline rating when the delegate was correct, or by subtracting a point when the delegate was incorrect; wherein an award to each delegate may be established or adjusted based upon ∑r -2i = i1, i2, i3, i4, i5, where i is a amount of times the delegate was incorrect when compared to the consensus contract outcome and r is a baseline rating assigned to the delegate; storing, by the one or more computing devices, a dispute resolution record on a block of a permissioned blockchain network; wherein the dispute resolution record includes the consensus contract outcome, and the block of the permissioned blockchain network on which the dispute resolution record is stored includes a hash generated by the permissioned blockchain; forwarding, by the one or more computing devices, a transaction request to an external cryptocurrency blockchain network, separate from the permissioned blockchain network, based on the consensus contract outcome; and, forwarding, by the one or more computing devices, the dispute resolution record to the first contracting party and the second contracting party; wherein the transaction request to an external cryptocurrency blockchain includes the hash generated by the permissioned blockchain for the block on which the dispute resolution record is stored on the permissioned blockchain network.
Claim 11 is a system for storing data, comprising a processor and a non- transitory computer readable storage medium storing instructions executable by the processor to cause the system to perform operations claim similar to the method of claim 1.  Claim 11 is allowed on the same basis as claim 1.   
	The Examiner notes that the underlined limitations above, in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. The dependent claims are allowable for reasons consistent with those of the independent claims.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.W.W./Examiner, Art Unit 3689               
                                                                                                                                                                                         /CARRIE S GILKEY/Primary Examiner, Art Unit 3689